United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, ENERGY CENTER
STATION, Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-526
Issued: June 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 7, 2013 appellant filed a timely appeal from a September 17, 2012 decision
of the Office of Workers’ Compensation Programs (OWCP) that found that she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $14,074.21 for the period January 21, 2004 to April 2, 2007 because she received
FECA compensation based on a 40-hour work week when she was entitled to compensation
based on 34.11 hours per week; and (2) whether OWCP erred in not considering waiver of the
overpayment in its September 17, 2012 decision.
On appeal appellant questions the inconsistencies regarding the amount of overpayment
including whether it was based on a correct weekly pay rate.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In an order dated June 12, 2012, the
Board remanded the case to OWCP.2 The Board noted that OWCP issued a preliminary
overpayment decision on March 23, 2011 and that in an April 20, 2011 response received by
OWCP on April 26, 2011 appellant submitted an overpayment action request in which she
requested waiver, an overpayment questionnaire and additional financial information.3 OWCP
finalized the preliminary overpayment decision on May 3, 2011 finding that appellant received
an overpayment in compensation in the amount of $24,439.26 and, while she was not at fault,
she was not entitled to waiver of the overpayment because she did not respond to the preliminary
decision. In its June 10, 2012 order, the Board found that as appellant had responded to the
preliminary finding of March 23, 2011 and submitted evidence that was not considered by
OWCP in the May 3, 2011 decision, the case must be remanded for OWCP to review the
evidence submitted by appellant on April 26, 2011, to be followed by an appropriate decision
regarding the overpayment.4 The law and facts of the previous Board order are incorporated
herein by reference.
In the interim, on May 13, 2011, appellant was returned to the periodic compensation
rolls. OWCP found that she was entitled to compensation effective July 8, 2010. It found that
for the period July 8, 2010 to April 1, 2011 appellant was entitled to gross compensation of
$22,057.92, with a $2,644.77 deduction for health benefits, a $120.60 deduction for basic life
insurance, a $285.23 deduction for optional life insurance, and a $17,000.00 deduction for an
outstanding overpayment. Periodic rolls payments beginning April 2, 2011 included a $1,000.00
periodic deduction to repay the overpayment of compensation.
In May 2011 appellant submitted documentation regarding the hours she worked for the
first through the last pay periods of 2003. In October 2011, she resubmitted the overpayment
questionnaire, signed by her on April 20, 2011.

2

Appellant, then a part-time regular clerk, sustained a head and right shoulder injury when she slipped and fell at
work on December 6, 2003. The claim was accepted for an open wound of the scalp, a contusion of the right
shoulder, lumbar sprain, cervical sprain, postconcussion syndrome and convulsions. She stopped work that day,
returned to modified duty on April 3, 2007, and again stopped on May 1, 2010. Pay rate information indicates that
on December 6, 2003, the date of injury and the date disability began, appellant’s hourly pay was $19.80.
3

In the March 23, 2011 preliminary determination, OWCP found that appellant received a $24,739.26
overpayment for the period January 21, 2004 to April 2, 2007 because she was paid compensation based on a 40hour workweek instead of a 30-hour workweek, to which she was entitled. It found that she was not at fault in
creating the overpayment. Appellant was provided an overpayment action request form and an overpayment
questionnaire. In her April 20, 2011 response, she challenged the preliminary decision and requested waiver, stating
that she was working more than 40 hours a week when injured. Appellant requested that OWCP base the final
overpayment decision on the written evidence. On the overpayment questionnaire, she indicated that she received
$2,000.00 in income and had expenses totaling $2,723.34 per month. Appellant also submitted financial
information. She was not receiving wage-loss compensation at the time of the May 3, 2011 decision.
4

Docket No. 12-197 (issued June 12, 2012).

2

An August 9, 2012 memorandum to file provides a list of hours appellant worked, based
on the information forwarded by her regarding the first through the last pay period of 2003. The
memorandum indicates that for this period appellant worked an average of 34.11 hours per week.
In a September 17, 2012 decision, OWCP found that an overpayment of compensation in
the amount of $14,074.21 was created for the period January 21, 2004 to January 2, 2007. It
noted that, based on information received concerning the hours worked, it was found that she
worked an average of 34.11 hours per week at an hourly rate of $19.80 for a weekly pay rate of
$675.38 whereas she had been paid compensation based on a 40-hour workweek, or a weekly
pay rate of $792.00. OWCP stated that for the period January 21, 2004 to January 2, 2007
appellant received compensation of $94,491.32 when she should have received compensation of
$80,117.11, thus yielding a $14,074.21 overpayment of compensation. It noted that appellant
had repaid $22,400.00, and was therefore entitled to a refund of $7,325.79. The record contains
an overpayment worksheet with these calculations and copies of computer printouts regarding
compensation paid. OWCP paid appellant the refund of $7,325.79 and advised that the
overpayment was liquidated and closed.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.5 Section 8129 provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.6”
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of monthly rate.7 Section 8101(4) provides that “monthly pay”
means the monthly pay at the time of injury or the monthly pay at the time disability begins or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater.8 OWCP procedures provide that, if the employee did not stop work on the
date of injury or immediately afterwards, defined as the next day, the record should indicate the
pay rate for the date of injury and the date disability began. The greater of the two should be

5

5 U.S.C. § 8102(a).

6

Id. at § 8129; see Ricky Greenwood, 57 ECAB 462 (2006).

7

See 5 U.S.C. §§ 8105-8107.

8

5 U.S.C. § 8101(4).

3

used in computing compensation, and if they are the same, the pay rate should be effective on the
date disability began.9
Section 8114(d) of FECA provides that average annual earnings are determined: (1) if
the employee worked in the employment in which the employee was employed at the time of
injury during substantially the whole year immediately preceding the injury and the employment
was in a position for which an annual rate of pay -- (A) was fixed, the average annual earnings
are the rate of pay.10
ANALYSIS -- ISSUE 1
The record supports that appellant, a part-time regular clerk, was paid compensation for
the period January 2, 2004 to April 2, 2007 based on a 40-hour workweek instead of an average
34.11-hour workweek. Appellant submitted documentation regarding the hours she worked for
26 pay periods in 2003. An August 9, 2012 OWCP memorandum averaged the hours submitted
by appellant which yielded a weekly average of 34.11 hours. As her compensation should have
been based on a 34.11-hour workweek, an overpayment of compensation was therefore created.
On appeal appellant questioned whether OWCP properly determine her weekly pay rate.
Under section 8114(d)(1)(A) of FECA, if the employee worked in the employment, in which he
or she was employed at the time of injury during substantially the whole year immediately
preceding the injury and the employment was in a position for which the annual rate of pay was
fixed, the average annual earnings are the annual rate of pay.11 As noted above, OWCP properly
found, based on records submitted by appellant, that she averaged 34.11 hours per week during
the year preceding the December 6, 2003 employment injury. Pay rate information indicates that
on December 6, 2003, the date of injury and the date disability began, appellant’s hourly pay was
$19.80.12 Her pay rate for compensation purposes for the period January 2, 2004 to April 2,
2007 was thus based on a correct hourly pay rate which, when multiplied by 34.11 hours per
week, yielded a weekly pay rate of $675.38. The Board, however, notes that the overpayment
worksheet contained in the record has a mathematical error. Computer print-outs indicate that
for the period January 12, 2004 to April 2, 2007 appellant received compensation totaling
$94,491.32 when she should have received $80,117.11.
Subtracting $80,117.11, the
compensation appellant should have received, from $94,491.32, the compensation appellant
received, yields an overpayment of compensation of $14,374.21, not the $14,074.21 found by
OWCP.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(September 2011).
10

5 U.S.C. § 8114(d)(1)(A).

11

5 U.S.C. § 8114(d)(1)(A); see Lottie M. Williams, 56 ECAB 302 (2005).

12

Supra note 2.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”13 Section 10.438 of OWCP regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good
conscience.14 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.15
OWCP procedures provide that an individual is deemed to need substantially all of his or
her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.16
ANALYSIS -- ISSUE 2
The Board finds the case not in posture for decision regarding waiver. In the case at
hand, OWCP did not consider waiver in its September 17, 2012 decision. OWCP noted that the
overpayment had been paid in full. The fact that the overpayment had been repaid does not
preclude OWCP from determining whether a claimant is entitled to waiver.
As OWCP found appellant without fault in the creation of the overpayment in
compensation, waiver must be considered, and repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.17 OWCP procedures indicate that when waiver is requested without a hearing, the
claims examiner “shall fully consider the evidence of record” and “prepare a brief memorandum
to the file to include the rationale for his or her finding as to the question of the overpayment.”18
OWCP did not follow its procedure in this case.
13

5 U.S.C. § 8129.

14

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
15

20 C.F.R. § 10.438.

16

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Chapter 6.200.6(b) (June 2009).

17

20 C.F.R. §§ 10.436, 10.437.

18

Supra note 16 at Chapter 6.200.4(c)(3) (June 2009).

5

In this case, appellant submitted an overpayment action request in which she requested
waiver. She also submitted an overpayment questionnaire and financial information. The case
must therefore be remanded to OWCP to properly consider waiver. On remand OWCP should
obtain updated financial information from appellant, to be followed by a decision on whether the
overpayment of compensation in the amount of $14,374.21 should be waived.
19

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $14,374.21 for the period January 2, 2004 to April 2, 2007 and that OWCP erred in not
determining whether appellant was entitled to waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as modified in part and set aside in part and the
case is remanded to OWCP for proceedings consistent with this opinion of the Board.
Issued: June 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

Supra note 3.

6

